Citation Nr: 0727236	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-01 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to June 
1971.  He received the Combat Infantry Badge, among other 
honors.

This appeal comes before the Board of Veterans' Appeals 
(Board) from June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the veteran's claims for service 
connection for a left knee disorder and for a right knee 
disorder.

On July 8, 2005, a videoconference hearing was held before 
the undersigned Veterans Law Judge.  The claims for service 
connection for a left knee disorder and for a right knee 
disorder were remanded by the Board for additional 
development in September 2005.

In February 2006, the Board received an additional statement 
from the veteran.  The veteran's statement about his history 
in service duplicates previous statements of record.  The 
additional evidence does not include any record or fact which 
is relevant to the decision below which has not already been 
considered by the agency of original jurisdiction.  Thus, the 
January 2006 supplemental statement of the case issued to the 
veteran is still considered complete, as it considered all 
evidence relevant to the claim.  38 C.F.R. § 19.29 (2006), 
Manlincon v. West, 12 Vet. App. 238 (1998).  Appellate review 
may proceed.


FINDINGS OF FACT

1.  The veteran's service medical records establish that the 
veteran had a left knee disorder prior to entering service, 
but no left knee complaints or diagnoses were noted on the 
physical examination for separation from service, and 
clinical evaluation of the lower extremities at separation 
was normal, and he did not seek treatment for a left knee 
disorder for over ten years following service.

2.  No right knee complaints or treatment were noted on 
entrance, during service, or on the physical examination for 
separation from service, and clinical evaluation of the lower 
extremities at separation was normal.

3.  The veteran did not have chronic or continuous left knee 
or right knee disorders until at least ten years after 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee 
disorder are not met.  38 U.S.C.A. §§ 1101, 1131, 1154, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2006).

2.  The criteria for service connection for a right knee 
disorder are not met.  38 U.S.C.A. §§ 1101, 1131, 1154, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims his current left and right knee disorders 
were aggravated in or caused by active service.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision, the Secretary is required to 
inform the veteran of the information and evidence not of 
record that (1) is necessary to substantiate the claim, (2) 
the Secretary will seek to obtain, if any, (3) the veteran is 
expected to provide, if any, and to request that the veteran 
provide any evidence in his possession that pertains to the 
claim, and (4) must ask the veteran to provide any evidence 
in her or his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. 
§ 5103(a), Pelegrini v. Principi, 18 Vet. App. 112, 119, 121 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), 
38 C.F.R. § 3.159(b) (2006).  

In April 2002, the RO advised the veteran as to what evidence 
VA would obtain and what evidence the veteran was responsible 
for submitting.  The letter also explained the elements of a 
service connection claim and the types of evidence which 
would support his claim.  The veteran was asked to send VA 
the evidence they needed or tell VA about any evidence he 
wanted VA to obtain for him.  The letter, in essence, advised 
him to submit any evidence he might have in his possession or 
identify any evidence that might support his claim, although 
the letter did not specifically set forth that advice in 
those words.  The veteran clearly understood he could submit 
evidence on his own behalf, as he submitted private medical 
records dated October 2000, as well as several statements 
regarding his condition, including a January 2006 statement 
which cited to a law regarding veterans' benefits.  The Board 
finds that the April 2002 letter advised the veteran of each 
element of notice described in Pelegrini.  The veteran was 
provided with the complete provisions of the VCAA and the 
complete text to 38 C.F.R. § 3.159, as revised to incorporate 
all provisions of the VCAA, in the November 2003 statement of 
the case.

The April 2002 letter did not provide the veteran with notice 
regarding the effective date and disability evaluations 
available, should service connection be established for any 
claimed disability.  The Board, however, concludes herein 
that the preponderance of the evidence is against the 
veteran's claims for service connection for a left knee 
disorder and for a right knee disorder, and as such, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.



The notice provided meet the requirements set forth in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), because it was 
provided prior to the final adjudication of the claim in the 
January 2006 supplemental statement of the case, which 
explained that there is no evidence the veteran was treated 
for any knee problems in service.  The notice met both the 
law and the spirit of VCAA.  To the extent that the notices 
did not meet the requirements as to notice of the provisions 
of the VCAA, the veteran demonstrated actual knowledge of the 
information.

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  The veteran's service medical records 
and VA clinical records are obtained and associated with the 
claims file.  The veteran was afforded a VA examination.  VA 
afforded the veteran an opportunity to submit any additional 
evidence and to identify any relevant evidence.

The Board finds that, if there was any defect in compliance 
with the VCAA as to the claim for service connection denied 
in this decision, the record establishes that the veteran is 
not prejudiced thereby.  The record establishes the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim for service connection.  See 
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).

The Board finds that all requirements in the VCAA, including 
the duty to notify the veteran and the duty to assist the 
veteran, are met.  The Board further finds that the timing of 
the notice has not prejudiced the veteran.

Claims for Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the veteran presently has the same condition.  Arthritis is a 
disorder which may be presumptively service connected under 
38 C.F.R. § 3.307 if it manifests within one year following 
service.

38 U.S.C.A. § 1153 (West 2002) provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation of a 
preexisting condition may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  Temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.



1.  Left Knee Disorder

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  The December 2005 VA 
examiner diagnosed moderate degenerative joint disease of 
both knees and a bilateral knee disability and this satisfies 
the requirement of a current disability.

With respect to an in-service incurrence or aggravation, the 
veteran's entrance examination in October 1966 found the 
knees negative for any abnormalities, but the veteran noted a 
history of "trick" or locked knee and a football injury 
affecting the left knee was noted.  During an August 1967 
examination, the veteran's lower extremities were found to be 
normal, and the veteran stated that he was in "excellent 
health."  Service medical records do not contain any 
complaints of or treatment for problems with the left knee.  
The veteran stated in January 2006 that the claims file does 
not contain service medical records prior to September 1968, 
but the Board notes that, in addition to an entrance 
examination, there is an August 1967 examination, dental 
notes from December 1966, and from 1967 and 1968, and 
treatment notes beginning in January 1967, one month after 
the veteran entered the service.  These appear to be complete 
records.  At separation in May 1971, the veteran's lower 
extremities were again found to be normal.  Swollen and 
sometimes locking "knee" since childhood with no complaints 
was noted.  It is unclear whether this is a reference to one 
or both knees.  In June 1971, the veteran signed a statement 
that there had been no change in his medical condition since 
this separation examination.

In a January 2006 statement, the veteran contends he was 
treated in August 1968 for swollen knees following a fire 
fight.  He also stated during his July 2005 hearing that he 
hurt his knees jumping ten feet from a helicopter.  If an 
injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  Since the 
veteran has been awarded a Combat Infantry Badge, the Board 
accepts as accurate his allegations that his knees hurt 
following these incidents in combat.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  However, the critical issue is whether 
the above symptoms were acute and transitory or permanent.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  As noted above, there 
is no record of complaints of or treatment for a left knee 
injury in service and the veteran's lower extremities were 
found to be normal on separation.  Based upon this evidence, 
it appears the veteran was moved to clerical work during 
service and any knee problems stopped at that time.  Thus, 
the Board finds that the increased symptoms the veteran 
reported that he experienced during combat were acute and 
transitory and did not result in a chronic disability in 
service or represent an increase in severity of any left knee 
disability that may have preexisted service.    

The provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection, but ease the combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
That is, the statute provides a basis for determining whether 
a particular injury was incurred in service, but not a basis 
to link the injury etiologically to the current condition.  
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The veteran stated during his July 2005 hearing that he had 
knee problems since discharge from the service, but did not 
seek treatment for a knee disorder until 1982 or 1983.  The 
record does not contain evidence of treatment until 2000.  
Even assuming the veteran did begin treatment in 1982 or 
1983, over ten years had passed since his discharge from 
service.  The Board finds that this ten-year gap in treatment 
is evidence the veteran was not treated continually for a 
knee disorder.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002), see also Barr v. Nicholson, No. 04-
0534 (Vet. App. June 15, 2007) (the Board must consider the 
credibility and weight of a veteran's statements, and any 
other competent lay or medical evidence, in determining 
whether to grant service connection based on continuity of 
symptomatology), Buchanon v. Nicholson, 451 F.3d 1331 (2006) 
(the Board may weigh the lack of contemporaneous medical 
records against a veteran's lay evidence, but that the lack 
of such records does not render lay evidence not credible).

A December 2005 VA examiner found that the left knee disorder 
more likely than not pre-existed service, and, based on the 
veteran's own statements, that there was additional injury in 
the service when he jumped from a helicopter.  The examiner 
also found that his left knee disorder was aggravated by his 
job as a firefighter, which involved wearing 45 pounds of 
gear.  It was also noted that the veteran was able to 
participate in "very physical" gainful employment as a 
firefighter for nearly thirty years until his knees started 
bothering him, and that until recently, the veteran was able 
to walk for two hours for seven miles per day.  The veteran 
has stated that he wore 68 pounds of gear while in the 
infantry, a fact the examiner appears to have considered 
since he discussed the veteran's injuries while in the 
infantry and his move to clerical work.  Thus, the competent 
medical evidence establishes that, following service, the 
veteran was able to obtain and maintain a career as a 
firefighter.  The medical evidence also establishes that any 
permanent knee disorder is attributable to the veteran's 
career as a firefighter, and not to an injury in service.

In view of the fact that the service medical records are 
negative for complaints of or treatment for a left knee 
disorder, and that they contain contemporaneous reports 
wherein the veteran did not complain about knee pain during 
various examinations or at his separation examination, as 
well as the fact that the veteran did not seek treatment for 
a knee disorder for over ten years, the Board concludes that 
any left knee pain the veteran may have experienced as a 
result of his in-service injuries was no more than acute and 
transitory.  See Forshey v. West, 1 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence).

The only other evidence of a medical nexus is the veteran's 
own contention that his current knee disorder is related to 
service.  While the veteran is qualified to testify as to his 
own symptoms, inasmuch as the veteran is offering his own 
medical opinion in relating current knee problems to his 
service, the Board notes that the record does not indicate 
that the veteran has any medical expertise.  Compare Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007), with 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  Given that there is no credible evidence in 
support of the veteran's claim, the Board finds there is no 
medical nexus.

In conclusion, the evidence of record fails to establish that 
a left knee disorder was incurred in or aggravated by 
service, or began within one year of discharge from active 
duty.  The record establishes that the veteran has not 
manifested a left knee disorder continuously since service.  
There is no evidence of treatment for a left knee disorder in 
service and there is no credible evidence linking a current 
left knee disorder to service.  Therefore, service connection 
cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Right Knee Disorder

Again, the first question for consideration in evaluating a 
direct service connection claim is whether the competent 
evidence demonstrates a current disability.  Arthroscopic 
surgery was performed on the veteran's right knee in August 
2000.  The December 2005 VA examiner diagnosed moderate 
degenerative joint disease of both knees and a bilateral knee 
disability.

In regards to an in-service incurrence, as was discussed 
above, the veteran's entrance examination did not note any 
problems with the right knee.  Subsequent examinations, 
including the May 1971 separation examination, did not 
contain complaints of or treatment for a right knee disorder.  
The separation examination did note a history of a knee that 
locked and swelled since childhood, but noted no complaints 
and did not specify which knee.  The evidence as to which 
knee suggests that it was the left knee, as problems with 
this knee were noted on entrance.  While the veteran may have 
experienced knee pain in service, based on the reasons 
discussed above, the Board concludes that any right knee pain 
the veteran may have experienced as a result of his claimed 
injuries was no more than acute and transitory.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002).

In regards to a medical nexus, the December 2005 VA examiner 
accepted the veteran's statement that his knees hurt 
following an injury during circumstances of combat, which is 
sufficient to establish that the veteran experienced right 
knee pain in service.  However, he has not provided evidence, 
even through his own statements, that he continued to 
experience right knee pain after he switched to clerical work 
in service.  Additionally, the VA examiner noted that the 
veteran's knees could have been traumatized by the veteran's 
"very physical" career as a firefighter and that the 
veteran was able to be physically active, walking two hours a 
day, until a few years prior to the examination.  The medical 
evidence establishes that the veteran obtained and maintained 
a career as a firefighter following service, and that any 
permanent knee disorder is attributable to his work as a 
firefighter, not to an injury in service.

The evidence does not demonstrate that symptoms of a right 
knee disorder were chronic or continuous, as he does not 
claim he began seeking treatment for his knee until over ten 
years after discharge.  The Board finds that this ten-year 
gap in treatment establishes that the veteran was not treated 
continually for a right knee disorder.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002), see also Barr 
v. Nicholson, No. 04-0534 (Veteran. App. June 15, 2007), 
Buchanon v. Nicholson, 451 F.3d 1331 (2006).

In conclusion, the evidence of record fails to establish that 
a right knee disorder was incurred in service, or began 
within one year of discharge from active duty.  The record 
establishes that the veteran has not manifested a right knee 
disorder chronically or continuously since service.  There is 
no evidence of treatment for a right knee disorder in service 
and there is no credible evidence linking a current right 
knee disorder to service.  Therefore, service connection 
cannot be granted.  Caluza, supra.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

The claim for service connection for a left knee disorder is 
denied.

The claim for service connection for a right knee disorder is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


